Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by FACCIN et al. [US 20210297859]. 

As per claim 1, FACCIN teaches:
A method comprising: receiving, at a user equipment (UE), a configuration update command message from a network entity of a current public land mobile network (PLMN), the configuration update command message (i.e. communication between UE and network for updating the list: ¶ 40, 166) comprising
an updated closed access group (CAG) information list; (i.e. closed service group: ¶ 89) and performing, by the UE, a local release of all protocol data unit (PDU) session(s) (i.e. local release: ¶ 161) except for an emergency PDU session, in an instance in which an entry for the current PLMN in the received CAG information list includes an indication that the UE is only allowed to access the current PLMN via CAG cells and the allowed CAG list for the current PLMN in the received CAG information list does not include any CAG identification (CAG-ID).  (i.e. no restriction for emergency session: ¶ 174)

As per claim 2, FACCIN teaches:
The method of claim 1, wherein the configuration update command message comprises one or more of: a fifth-generation-globally unique temporary identity (5G-GUTI), a tracking area identify (TAI) list, one or more allowed network slice selection assistance information (NSSAI), one or more mapped single-NSSAIs, local area data network (LADN) information, a service area list, a mobile indicated connection only (MICO) indication, network identity and time-zone (NITZ) information, one or more configured NSSAI, one or more rejected NSSAI, a network slicing subscription change indication, one or more operator-defined access category definitions, a short message service (SMS) indication, a service gap time value, a UE radio capability identity, a 5G system registration result, or a UE radio capability identity deletion indication.  (i.e. 5G-GUTI: ¶ 174)

As per claim 3, FACCIN teaches:
The method of claim 1, wherein the configuration update command message comprises a configuration update indication information element comprising a registration requested bit, the registration requested bit being set to indicate that registration is requested.  (i.e. registration requested: ¶ 174)

As per claim 4, FACCIN teaches:
The method of claim 1, further comprising: transmitting, from the UE, towards the network entity of the current PLMN, a PDU session request. (i.e. PLMN, PDU session request: ¶ 174)

Claims 5-8 are apparatus claims corresponding to method claims 1-4 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 9, 12 the prior art of record, specifically (US 20210297859) teaches:

A method comprising: receiving, at a user equipment (UE), a configuration update command message from a network entity of a current public land mobile network (PLMN), the configuration update command message comprising an updated closed access group (CAG) information list; (paragraph 174).

However, none of the prior art cited alone or in combination provides the motivation to teach; 
in an instance in which the configuration update command message is received via a particular CAG cell, an entry for the current PLMN in the CAG information list includes an indication that the UE is only allowed to access PLMNs via CAG cells, an allowed CAG list for the current PLMN in the received CAG information list does not include CAG identification information, and the UE has not requested or established an emergency protocol data unit (PDU) session with the current PLMN, entering a deregistered PLMN search state and applying a PLMN selection process based on the updated CAG information list; and in an instance in which the configuration update command message is received via a particular CAG cell, the entry for the current PLMN in the CAG information list includes an indication that the UE is only allowed to access the current PLMN via CAG cells, the allowed CAG list for the current PLMN in the received CAG information list does not include CAG identification information, and the UE has requested or established an emergency PDU session with the current PLMN, performing a local release of all PDU sessions except for the emergency PDU session.
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 9-14 are patentable.    
Response to Amendments & Arguments
	Applicant's arguments with respect to claims 1-8 have been fully considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.

US 20190124561 discloses: 
Aspects of the present disclosure relate to a mechanism to enable interworking between fifth generation system (5GS) network slicing and evolved packet core (EPC) connectivity. In an example, techniques are provided for existing packet data unit (PDU) sessions that provide connectivity to a network slice from a set of network slices. Connectivity to the network slice is in response to a user equipment (UE), that uses network slices, moving between a 5G network and a 4G network. The existing PDU sessions are connected to a dedicated EPC core network that supports the same services provided by the network slice. 

Prados-Garzon, Jonathan, et al. "5G Non-Public Networks: Standardization, Architectures and Challenges." IEEE Access 9 (2021): 153893-153908.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641